UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:December 31, 2012 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54835 MALVERN BANCORP, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 45-5307782 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 42 E. Lancaster Avenue, Paoli, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (610) 644-9400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date:As of February 11, 2013, 6,558,473 shares of the Registrant’s common stock were issued and outstanding. Introductory Note Subsequent to filing its Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2012 (the “Form 10-Q”), the registrant determined that the table reflecting troubled debt restructuring (“TDR”) activity included in Note 6 of the Notes to Consolidated Financial Statements (unaudited) was incorrect with respect to the three-month period ended December 31, 2011.The table, which is included herein at page 31, has been corrected with respect to TDR activity in the quarter ended December 31, 2011. As a result of a notification received subsequent to the filing of the original Form 10-Q, the third paragraph previously appearing under Note 7 of the Notes to Consolidated Financial Statements (unaudited) has been deleted. The Bank’s capital continues to be well in excess of all regulatory requirements.No other changes have been made in this Amendment No. 1 to the information included in the Form 10-Q filed on February 12, 2013. Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Financial Condition (Unaudited) December 31, 2012 September 30, 2012 (Dollars in thousands, except per share data) Assets Cash and due from depository institutions $ $ Interest bearing deposits in depository institutions Cash and Cash Equivalents Investment securities available for sale, at fair value Restricted stock, at cost Loans receivable, net of allowance for loan losses of $7,571 and $7,581, respectively Other real estate owned Accrued interest receivable Property and equipment, net Deferred income taxes, net Bank-owned life insurance Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Deposits-noninterest-bearing $ $ Deposits-interest-bearing Total Deposits FHLB advances Advances from borrowers for taxes and insurance Accrued interest payable Stock subscription escrow - Other liabilities Total Liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $0.01 par value, 40,000,000 shares authorized, issued and outstanding: 6,558,473 and 6,102,500, respectively 66 62 Additional paid-in capital Retained earnings Treasury stock—at cost, 2012, 0 shares; 2011, 50,000 shares - ) Unearned Employee Stock Ownership Plan (ESOP) shares ) ) Accumulated other comprehensive income Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended December 31, (Dollars in thousands, except per share data) Interest and Dividend Income Loans, including fees $ $ Investment securities, taxable Investment securities, tax-exempt 52 4 Dividends, restricted stock 5 - Interest-bearing cash accounts 31 9 Total Interest and Dividend Income Interest Expense Deposits Long-term borrowings Total Interest Expense Net Interest Income Provision (Credit) for Loan Losses ) Net Interest Income after Provision (Credit) for Loan Losses Other Income Service charges and other fees Rental income 63 66 Gain on sale of investments, net 27 Gain on sale of loans, net - Earnings on bank-owned life insurance Total Other Income Other Expense Salaries and employee benefits Occupancy expense Federal deposit insurance premium Advertising Data processing Professional fees Other real estate owned expense, net Other operating expenses Total Other Expenses Income before income tax (benefit) expense Income tax (benefit) expense ) Net Income $ $ Basic Earnings Per Share* $ $ * Basic earnings per share for the prior period have been adjusted to reflect the impact of the second-step conversion and reorganization of the Company,which was completed on October 11, 2012. See notes to unaudited consolidated financial statements. 3 Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended December 31, (In thousands) Net Income $ $ Other Comprehensive Income: Changes in net unrealized gains on securities available for sale 5 Gains realized in net income ) ) ) Deferred income tax effect 8 ) Total other comprehensive (loss) income ) Total comprehensive income $ $ See notes to unaudited consolidated financial statements. 4 Malvern Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock Unearned
